Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 47-66 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2022, April 20, 2021, March 10, 2021, January 11, 2021, Oct 13, 2020, July 31, 2020 and May 13, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on January 31, 2020 are acceptable.

Specification
The amendment to the specification filed January 31, 2020 has been entered. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Cynthia M. Bouchez on May 16, 2022.

In the specification:
On Page 1, line 3, -- The present disclosure is a divisional application of US Appl. No. 15/743,756, filed January 11, 2018, now US Patent No. 10,590,197, issued March 17, 2020. --  has been inserted after “incorporated herein by reference.”.   

In the claims:
Claim 47, lines 3-4, “CDR V1, CDR V2, and CDR V3” has been changed to -- CDR L1, CDR L2, and CDR L3 --  
Claim 54, line 4, “CDR V1, CDR V2, and CDR V3” has been changed to -- CDR L1, CDR L2, and CDR L3 --  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests an antibody that binds to CD22 comprising the particular combination of heavy chain CDRs 1-3 and light chain CDRs 1-3 as set forth in claim 47, a humanized antibody thereof, human framework or comprises a VH and a VL wherein the VH comprises SEQ ID NO: 154 and VL comprises SEQ ID NO: 153 as set forth in claims 50-53.  
The prior art also does not teach or fairly suggest the corresponding nucleotide encoding an antibody that binds to CD22 comprising the particular combination of heavy chain CDRs 1-3 and light chain CDRs 1-3 as set forth in claim 54, humanized antibody thereof, VH comprises SEQ ID NO: 154 and VL comprises SEQ ID NO: 153 as set forth in claims 56-58, vector comprising said nucleotide and host cell comprising said vector as set forth in claims 59-66.
The closest prior art is US Patent No. 10,370,447 (filed July 16, 2015; PTO 892).  The ‘447 patent teaches an antibody 4132 that binds to CD22.   Said antibody comprises a heavy chain comprising SEQ ID NO: 143, which comprises the claimed CDR H1 of SEQ ID NO: 38, CDR H2 of SEQ ID NO: 54, CDR H3 of SEQ ID NO: 68, and a light chain comprising SEQ ID NO: 141, which comprises the claimed CDR L1 of SEQ ID NO: 74, CDR L2 of SEQ ID NO: 80 and CDR L3 of SEQ ID NO: 101.   However, because both inventive entities are the same (not another inventor), and thus the U.S. Patent document cannot be prior art under 35 U.S.C. 102(a)(2), see MPEP 2154.01 (c). 

Conclusion
Claims 47-66 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644